DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/13/2021 has been entered. Claims 1-14 remain pending in the application.

Response to Arguments
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 1 recites only a dynamically-adjustable user interface without claiming associated computer hardware required for execution.  User interface does not fall within at least one of the four categories of patent eligible subject matter. Therefore claim 1 is rejected under 101 for directing to a non-statutory subject matter.
Claims 2-7 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed to an abstract idea without significantly more. 

Step 1: Claims 8-14 are directed to a method. Therefore, the claims are eligible under Step 1 for being directed to a process. 
Step 2A Prong One
Claim 8 recites abstract limitations, including
displaying a patient problem list including a plurality of patient problem list entries,
encoding each problem list entry with a date of entry into the patient problem list and mapping each problem list entry to at least one concept or lexical of an interface terminology, the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept,
mapping the at least one concept or lexical to at least one external terminology concept,
mapping the at least one external terminology concept to a limited duration group comprising a respective grouping of a plurality of external terminology concepts, the limited duration group comprising a limited duration window, and
comparing a number of days that has elapsed since the date of entry of each problem list entry against the limited duration window,
wherein, when the number of days that has elapsed since the date of entry of a problem list entry from among the plurality of patient problem list entries is outside the limited duration window, the patient problem list is modifiable to remove the problem list entry from the patient problem list.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, or by a human using pen and paper, therefore, they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two
Claim 8 does not recite any additional elements that integrate the abstract idea into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 8 is not patent eligible. Same conclusion for dependent claims of claim 8. See below.

Claim 9. The method of claim 8, wherein the at least one external terminology concept is a Systematized Nomenclature of Medicine concept (data description).

Claim 10. The method of claim 8, wherein the at least one concept or lexical is cross- checked against at least one concept of a second external terminology, and wherein the at least one concept or lexical is not mapped to the at least one concept of the second external terminology (mental process).

Claim 11. The method of claim 10, wherein the second external terminology is ICD-10- CM (data description).

Claim 12. The method of claim 8, wherein, when the date of entry of the problem list entry is outside the limited duration window, the problem list entry is visually distinguished from others of the plurality of patient problem list entries (mental process).

Claim 13. The method of claim 12, wherein the first region is modifiable to remove the visual distinction and to retain the problem list entry in the first region (mental process).

Claim 14. The method of claim 8, wherein, when the date of entry of the problem list entry is outside the limited duration window, the user interface is modifiable to move the problem list entry from the first region to a second region (mental process).
Thus claims 8-14 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg et al. (hereinafter Ginsburg), US 20170116373 A1, in view of Masarie et al. (hereinafter Masarie), US 20150154362 A1, further in view of Surprenant (hereinafter Surprenant), US 20170083669 A1.

Regarding independent claim 1, Ginsburg teaches a dynamically-adjustable user interface for modifying a patient problem list in an electronic medical record or an electronic health record (Fig. 4A; [0153] illustrates a medical record dashboard 400; [0154] discloses the medical record dashboard 400 can display information including components where there is a summary of the patient's problem list that a user can input patient information and constantly update and change), comprising:
a first region comprising a patient problem list including a plurality of patient problem list entries (Fig. 4A, 425; [0155] illustrates a problems window 425 where information related to a patient's medical problems are displayed; Fig. 23; [0236] depicts a patient's problem list),
wherein each problem list entry is encoded with a date of entry into the patient problem list and is mapped to at least one concept or lexical of an interface terminology (Fig. 4B, 610, 650; [0166] describes the information columns 600 of the problems window 425 can include a date and time information in entered date column 610 and a diagnosis column 650 for detailing information related to an initial diagnosis or final diagnosis of a patients problem or disorder that can be auto-populated or inputted; Fig. 23; [0236] depicts a patient's problem list with fields date entered 2682, associated ICD10 code 2684, body location 2686, and diagnosis 2688 (i.e. concept)), 
wherein the at least one concept or lexical is mapped to at least one external terminology concept (Fig. 23; [0236] depicts a patient's problem list with fields date entered 2682, associated ICD10 code 2684 (i.e. external terminology concept), body location 2686, and diagnosis 2688).
Ginsburg does not explicitly discloses the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept.
However, in the same field of endeavor, Masarie teaches the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept (Figs. 3A-3E; [0042] FIGS. 3A-3E (collectively "FIG. 3") are a conceptual database schema diagram depicting the relationship between elements of an interface terminology and the mapping to elements of an external code set or vocabulary; [0085]-[0089] describes the left half of FIG. 3 illustrates one example of the relationships between the domain 112, concept 114, description 116, and word 118 component tables of an interface terminology schema 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of an interface terminology comprising concepts and descriptions, a description being an alternative way to express a concept. The interface terminology also may include a plurality of domains, wherein each concept is unique within a domain as suggested in Masarie into Ginsburg’s system because both of these systems are addressing representation of patient data in a usable form. This modification would have been motivated by the desire to facilitate EHR implementation and use to provide reliable and accurate information ensuring that providers have the ability to capture their clinical intentions regarding patient care through terminologies (Masarie, [0010]).
The combination of Ginsburg and Masarie does not explicitly disclose
wherein the at least one external terminology concept is mapped to at least one limited duration group selected from among a plurality of limited duration groups, each limited duration group comprising a respective grouping of a plurality of external terminology concepts, each limited duration group including a limited duration window,
wherein a number of days that has elapsed since the date of entry of each problem list entry is compared against the limited duration window of the mapped at least one limited duration group, and
wherein, when the number of days that has elapsed since the date of entry of a problem list entry from among the plurality of patient problem list entries is outside the limited duration window of at least one of the mapped at least one limited duration groups, the first region is modifiable to remove the problem list entry from the first region.
However, in the same field of endeavor, Surprenant teaches
wherein the at least one external terminology concept is mapped to at least one limited duration group selected from among a plurality of limited duration groups, each limited duration group comprising a respective grouping of a plurality of external terminology concepts, each limited duration group including a limited duration window ([0058]-[0066] depicts an example of aggregating a list of active problem concerns from the medical record and normalize to SNOMED CT (note the last medical record on which it was listed as “Active') such as gout (chronic gout) in Jan. 29, 2016, chronic back pain in Oct. 12, 2015, hypertension in Sep. 28, 2015, and aggravated Achilles tendon in Jan. 25, 2015); [0068] discloses each problem concern has an expected or average duration; [0071] illustrates Expected Duration for each problem concern),
wherein a number of days that has elapsed since the date of entry of each problem list entry is compared against the limited duration window of the mapped at least one limited duration group (Fig. 2, 202; [0028] describes a clinical knowledge base is referenced with respect to a datestamp (i.e., datetime) to determine an indicator as to whether the maximum reasonable duration of the given problem concern has been passed (i.e., problem concern duration information)), and
wherein, when the number of days that has elapsed since the date of entry of a problem list entry from among the plurality of patient problem list entries is outside the limited duration window of at least one of the mapped at least one limited duration groups, the first region is modifiable to remove the problem list entry from the first region ([0029] describes when it is determined that a most recent problem concern entry of this problem concern section is not within the duration range, of the problem concern, the problem concern is moved into the list of past problem concern group; [0068] describes the duration of the problem concern is compared with the expected or average duration, if the duration is longer than the expected duration, the problem concern is treated as resolved or inactive and is put into the Past Problem Concern list, and problem concern/problem concern that has no expected end time remains an Active Problem Concern, for example, gout (chronic gout) is indicated as chronic problem concern with no expected end date, hypertension is indicated as chronic problem concern with no expected end date. Other problem concerns have an end time such as aggravated Achilles tendon has average recovery time of 6 weeks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of moving an problem concern out of an active problem list when determining maximum reasonable duration of the given problem concern has been passed as suggested in Surprenant into Ginsburg and Masarie’s system because both of these systems are addressing medical history record management includes diagnosis and treatment information of medical problem concerns. This modification would have been motivated by the desire to provide a diagnostic assistance tool that determines past problem concerns, and provide information about other connected but different medical problem concerns with treatment information can be provided to a clinician for a more efficient diagnosis during a meeting with the patient (Surprenant, [0007]).

Regarding dependent claim 2, the combination of Ginsburg, Masarie and Surprenant teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ginsburg further discloses wherein the at least one external terminology concept is a Systematized Nomenclature of Medicine concept (Fig. 70; [0322] discloses The Vocabulary Translation tables 5723 are used to translate one system such as CPT to another like SNOMED-CT; Fig. 71; [0323] discloses the Vocabulary tables 5735 store the core reference tables used throughout the Command Center 5000 related to clinical data. The Vocabulary tables 5735 include but are not limited to ICD-10, CPT, RxNorm, and LOINC codes. Other examples could be SNOMED-CT or ICD-10 PCS codes).

Regarding dependent claim 3, the combination of Ginsburg, Masarie and Surprenant teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Surprenant further discloses wherein the at least one concept or lexical is cross-checked against at least one concept of a second external terminology, and wherein the at least one concept or lexical is not mapped to the at least one concept of the second external terminology (Fig. 2; [0079] discloses multiple descriptions 16 may be associated with each concept 14. Each concept may map to one or more external codes, such as an administrative term code 20, a clinical term code 30, and/or a reference terminology code 40; Fig. 6; [0156] illustrates how other descriptions (through their respective concepts) may be mapped to one or more external coding systems; [0111] discloses One concept may map to multiple external codes. Additionally, multiple concepts may map to a single external code. The system may include a preferred base code mapping flag that indicate the optimal external code for a given description and, conversely, a preferred description code mapping flag that indicates which description is preferred for display of a given external concept).

Regarding dependent claim 4, the combination of Ginsburg, Masarie and Surprenant teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Surprenant further discloses wherein the second external terminology is ICD- 10-CM (Fig. 6; [0156] illustrates clinical terms can be mapped to ICD-10, ICM-9 and SNOMED).

Regarding dependent claim 5, the combination of Ginsburg, Masarie and Surprenant teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ginsburg further discloses wherein, when the date of entry of the problem list entry is outside the limited duration window of at least one of the mapped at least one limited duration groups, the problem list entry is visually distinguished from others of the plurality of patient problem list entries (Fig. 9; [0181]-[0182] describes diagnosis indicators 1552, 1554, 1556 can provide a graphical representation of a medical diagnosis. The diagnosis indicators 1552, 1554, 1556 can provide a visual representation of an improvement of a medical problem, disease, or symptom, or a worsening of a medical problem, disease, or symptom. Any of the diagnosis indicators 1552, 1554, 1556 can be color-coded to represent a status or provide a visual indicator of a medical condition, test, or diagnosis linked to the diagnosis indicators 1550. For example, in some embodiments, the diagnosis indicator 1552 can be color coded red and the diagnosis indicator 1556 can be color-coded green. Further, the diagnosis indicator 1554 can be color-coded blue or black. In some other embodiments, the diagnosis indicator 1552 can be color coded green and the diagnosis indicator 1556 can be color-coded red. In other embodiments, other graphical markers or icons can be used, and/or other colors can be used to differentiate the diagnosis indicators 1552, 1554, 1556. Further, in some embodiments, in addition to or in place of using a color differentiation between the diagnosis indicators 1552, 1554, 1556, one or more of the diagnosis indicators 1552, 1554, 1556 can flash or pulsate).

Regarding dependent claim 6, the combination of Ginsburg, Masarie and Surprenant teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Ginsburg further discloses wherein the first region is modifiable to remove the visual distinction and to retain the problem list entry in the first region ([0309] discloses if the patient is neither improving nor getting worse, the evaluation is complete (5219) and the record is not marked or is marked as “no change.”).

Regarding dependent claim 7, the combination of Ginsburg, Masarie and Surprenant teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Surprenant further discloses wherein, when the date of entry of the problem list entry is outside the limited duration window of at least one of the mapped at least one limited duration groups, the user interface is modifiable to move the problem list entry from the first region to a second region ([0068] describes the duration of the problem concern is compared with the expected or average duration, if the duration is longer than the expected duration, the problem concern is treated as resolved or inactive and is put into the Past Problem Concern list).

Regarding independent claim 8, claim 8 contains substantially similar limitations to those found in claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding dependent claim 9, claim 9 contains substantially similar limitations to those found in claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 10, claim 10 contains substantially similar limitations to those found in claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, claim 11 contains substantially similar limitations to those found in claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 12, claim 12 contains substantially similar limitations to those found in claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 13, claim 13 contains substantially similar limitations to those found in claim  6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 14, claim 14 contains substantially similar limitations to those found in claim  7. Therefore, it is rejected for the same reason as claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Eastman (US 20210005318 A1) discloses systems and methods that access over a network a set of codes and respective code descriptions from a first data store. Course data for courses is accessed over a network from a second data store. Code descriptions and course data are compared, and the comparison is used to generate a mapping of courses to codes.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143